Citation Nr: 0504122	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-12 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
stroke.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDING OF FACT

1.  The record does not contain a diagnosis of a 
cerebrovascular accident.

2.  The veteran's currently diagnosed hypertension was first 
manifested many years after service.

3.  The veteran was born in January 1947 and has reported 2 
years of college.

4.  The veteran's occupational experience includes work in 
construction and as a machinist; he is currently unemployed.

5.  The veteran's claimed disabilities include hypertrophic 
changes and some straightening of the thoracic spine in X-ray 
(claimed as back condition); hypertension and stroke; head 
injury; shrapnel wound of the left leg; hearing loss; 
tinnitus; malaria; tinea pedis; jungle rot of the feet; 
posttraumatic stress disorder (PTSD); and nervous disorder; 
all evaluated as non compensably disabling.

6.  The manifestations of the veteran's disabilities are not 
so severe as to permanently preclude gainful employment 
consistent with his age, education and occupational 
experience.

7.  The veteran does not have a service-connected disability, 
and there is no legal basis for a grant of TDIU.  


CONCLUSIONS OF LAW

1.  A cerebrovascular accident was not incurred in or 
aggravated by military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated by 
military service and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

3.  The veteran is less than 100 percent disabled and it is 
not shown that he is unemployable by reason of permanent and 
total disability.  38 U.S.C.A. §§ 1502, 1521 (2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17 (2004).

4.  The criteria for a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
U.S. Court of Appeals for Veterans Claims (Court) appears to 
have held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case, Supplemental Statements of the Case, 
Board Remand, and correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  

A letter was sent to the appellant in March 1996, regarding 
his claim for pension benefits.  A letter was sent to the 
appellant in March 2001 regarding his claims for service 
connection.  The letters advised the veteran what information 
and evidence was needed to substantiate the claims.  The 
letters also advised him what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.  The 
September 2004 Supplemental Statement of the Case contained 
VA's regulation implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  Considering the 
notification letters and the other documents described above, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  He was given ample time 
to respond to the 1996 and 2001 letters.  He was also given 
an opportunity to report for a hearing, but he declined. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
He has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

The RO attempted to obtain records from Dr. Perdomo (Silver 
Star Family Medicine) who responded in April 1996 that the 
veteran's records were with the Florida State of Office of 
Disability Determinations.  A December 1997 Report of Contact 
shows that the RO was informed that Social Security 
Administration (SSA) benefits were denied in May 1996.  
Records also show that in September 2000, the RO was advised 
again that the veteran was denied SSA benefits and that there 
were no medical records.   

The RO also attempted to obtain records from Orlando Regional 
Medical Center, Walt Disney World Co., and Inland Container 
Co., but responses in March 1999 indicated that the veteran 
was not employed at Walt Disney.  The letter to the Inland 
Container Co. was returned in April 1999.  In June 2002, a 
letter from the Orlando Regional Medical Center indicated 
that the veteran was not seen on the dates indicated.  The 
veteran was notified that he should attempt to obtain these 
records but he has not responded.  

The Board remanded the case and requested that the RO attempt 
to obtain evidence from the Sumter County Orange Memorial 
Hospital, the Sumter Correctional Facility and Dr. Ortiz-
Medina.  The RO was notified that additional documentation 
with a signature was required from the veteran.  The veteran 
was notified that the RO needed additional documentation to 
obtain these records.  He has not responded.  While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

In regard to the veteran 's claim for entitlement to TDIU, 
because the claim is being denied as a matter of law, no 
further development under the VCAA is warranted because there 
is no possibility that any further development could 
substantiate the claim.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).

Factual Background

The veteran's service medical records do show any complaints, 
findings or diagnoses regarding hypertension or stroke.  At 
his August 1967 induction examination, his blood pressure was 
124/72.  A reading in January 1969 was 132/76.  The report of 
the examination conducted before separation in July 1969 
shows blood pressure of 130/70.  

The record contains VA outpatient records that date between 
February and October 1996.  In February 1996, the veteran 
reported to a VA clinic to reestablish treatment and 
medications.  He had elevated blood pressure readings of 
154/102.  The diagnosis was high blood pressure.  In March 
1996, the veteran complained of right scapula pain and was 
concerned that he had suffered a stroke.  There were no 
abnormal physical findings noted.  He had full range of 
motion of the right shoulder.  He was given Motrin.  

A VA examination was conducted in April 2001.  The veteran 
reported his medical history.  He indicated that he was 
taking Verapamil, potassium chloride and furosemide for 
arterial hypertension, which was diagnosed in 1999.  He also 
stated that he was taking indomethacin for osteoarthritis for 
his back, ankles and knees.  He reported that he suffered a 
stroke in the 1990's.  The examiner noted that the medical 
record does not support the veteran's allegations of a 
stroke.  He reported that he did yard work and was employed 
by a temporary agency, occasionally.  

On examination, his blood pressure readings was 152/98.  He 
was alert, active, and in no acute distress.  Examination of 
the skin, hemic system, lymphatic system, neck, chest, lungs, 
breasts, cardiovascular system, extremities, gastrointestinal 
system, abdomen, genitals, rectum, musculoskeletal system, 
endocrine system, neurological system, and mental status were 
normal.  The diagnostic clinical testing was normal.  The 
diagnoses were arterial hypertension, osteoarthritis and no 
evidence of cerebrovascular accident.  The examiner indicated 
that the veteran "had no evidence of having a severe enough 
health ailment, which would make him [un]employable"....

The record contains VA outpatient records that date between 
March 1996 and September 2001.  A November 1999 chest X-ray 
revealed degenerative changes of the right AC joint.  

The veteran was seen on several occasions between June 2000 
and September 2001 for complaints of colds, chronic low back 
pain, and swollen ankles.  He was given TED stocking in June 
2000.  A June 2000 X-ray of the left ankle revealed soft 
tissue swelling.  In July and September 2000 edema was noted 
in the extremities.  The diagnoses included upper respiratory 
infection, chronic low back pain and hypertension. 

In January 2001, a social worker noted that the veteran's 
sister called for assistance. The veteran had been drinking 
heavily and was cursing his 78-year-old mother.  She reported 
that he was doing temporary work at Disney.  The social 
worker advised her that she was unable to help without the 
veteran's compliance.  An April 2001 X-ray revealed mild 
hypertrophic changes with some straightening of the thoracic 
spine.  In May 2001, he continued complaints of back pain, 
cough and swollen ankles.  The extremities were warm with 1+ 
edema.  In June 2001, he was treated for a lesion on the 
third finger.  In July 2001, the veteran requested help with 
completing a form for unemployment.  He stated that he was 
injured at work at Disney.  In September 2001, the VA 
outpatient received a call from the veteran's daughter 
regarding the veteran's excessive alcohol use and his 
increased irritability.  Later that month, he was seen at the 
clinic but again refused help regarding alcohol use.  

Criteria for entitlement to service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disorder becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.



Service connection for a cerebrovascular accident

The veteran's problem with presenting a claim for service 
connection for a cerebrovascular accident arises with the 
first element of Hickson, which is evidence of current 
disability.  The veteran has provided no medical evidence to 
show current disability.  He underwent VA examination as late 
as September 2001 and there was no evidence of residuals a 
cerebrovascular accident.  A grant of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  See 38 
U.S.C.A. § 1131.  Without proof of current disabilities, 
there can be no valid claim.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Further, the medical evidence of record does not include any 
medical statements or opinions concerning a cerebrovascular 
accident and service.  The only evidence of record that 
suggests the existence of and/or a causal relationship 
between the veteran's claimed cerebrovascular accident and 
service is the veteran's statements.  However, the Board 
finds that his statements are not competent evidence to 
establish the diagnosis of, let alone the etiology of a 
current disability.  The record does not establish the 
veteran's expertise in medical matters.  Therefore, he is not 
competent to make a medical determination.  See Espiritu.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a claim for service connection for 
the residuals of a cerebrovascular accident.

Analysis for entitlement to service connection for 
hypertension

In regard to hypertension, the Board notes that the veteran 
did not received inservice treatment for a hypertensive 
disorder.  The service medical records reflect no complaint 
or finding relative to a hypertensive problem.  Further, the 
records do not show that he received treatment for any 
hypertensive disorder within a year of service discharge.  

In fact, the earliest evidence documenting a diagnosis of 
hypertension consists of VA outpatient records dated in 
February 1996, which is more than 27 years after service 
discharge.  This is significant in that there was an extended 
period of time between service discharge and the showing of a 
hypertensive disorder.  Cf. Mense v. Derwinski, 1 Vet. App. 
354 (1991) (veteran failed to provide evidence of continuity 
of symptomatology of low back condition).  The record does 
not contain a diagnosis of a hypertensive disorder within one 
year subsequent to service discharge, let alone, manifested 
to a degree of 10 percent within that year.  

Still further, the record does not contain any competent 
medical evidence showing that his hypertensive disorder is 
related to service.  The veteran contends that his 
hypertension is related to service.  Although he asserts that 
his current disability is a result of service, as noted, his 
lay assertions are of little probative value and do not serve 
to establish service connection.  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for hypertension.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
hypertension.

Analysis for entitlement to pension benefits

To establish eligibility for pension purposes, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education and work experience.  
Unemployment does not, in and by itself, constitute 
eligibility for pension purposes.

The Court has held that VA adjudicators, when considering a 
claim for entitlement to nonservice-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, i.e., an "objective" 
standard, or if the veteran is not unemployable, whether 
there exists a lifetime disability which would render it 
impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  38 
U.S.C.A. §§ 1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17.  See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

The veteran was born in January 1947.  He is, therefore, now 
58 years old.  He has 2 years of post high school education 
and occupational experience as a machinist and in 
construction work.  

In an August 2004 rating decision, the RO listed the 
following disabilities (these represent disabilities claimed 
by the veteran over the years; not necessarily disabilities 
whose existence has been documented): a 0 percent rating 
under Diagnostic Code 5299-5240 for hypertrophic changes and 
some straightening of the thoracic spine on X-ray (claimed as 
back condition); a 0 percent rating under Diagnostic Code 
7101-8007 for hypertension and stroke; a 0 percent rating 
under Diagnostic Code 8099-5296 for head injury; a 0 percent 
rating under Diagnostic Code 5399-5312 for shrapnel wound of 
the left leg; a 0 percent rating under Diagnostic Code 6100 
for hearing loss; a 0 percent rating under Diagnostic Code 
6260 for tinnitus; a 0 percent rating under Diagnostic Code 
6304 for malaria; a 0 percent rating under Diagnostic Code 
7813 for tinea pedis; a 0 percent rating under Diagnostic 
Code 7899-7813 for jungle rot of the feet; a 0 percent rating 
under Diagnostic Code 9411 for PTSD; and, a 0 percent rating 
under Diagnostic Code 9413 for nervous disorder.  The 
combined non-service-connected disability was 0 percent.  The 
RO denied a permanent and total rating, noting that the 
veteran's disabilities were not severe enough to prevent 
gainful employment.

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  The Board notes that the veteran 
has claimed disabilities and the RO has rated disabilities, 
which includes a head injury, shrapnel wound of the left leg, 
hearing loss, tinnitus, malaria, tinea pedis, jungle rot of 
the feet, stroke, and a nervous disorder including PTSD; 
however, there are no current medical diagnoses concerning 
theses disabilities.  Although the RO rated these 
disabilities, without evidence of the claimed disabilities, 
the Board cannot review these ratings.

The RO has rated the veteran's thoracic spine disorder under 
5240, which is ankylosing spondylitis.  Ankylosing 
spondylitis is rheumatoid arthritis of the spine.  Godfrey v. 
Brown, 7 Vet. App. 398, 403 (1995).  Ankylosing spondylitis 
is rheumatoid inflammation of the vertebrae.  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995).  "Ankylosing spondylitis 
would be rated under 38 C.F.R. § 4.71, DC 5009 (Arthritis, 
other types) which refers back to DC 5002."  Ferguson v. 
Derwinski, 1 Vet. App. 428, 430 (1991).  

The appellant's thoracic spine disorder may have been rated 
under the old criteria analogously to arthritis.  Arthritis 
is rated based on limitation of motion of the affected 
joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 
(2003).

During the course of this appeal, the rating criteria for 
spine disorders were changed effective September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)).  The new criteria are only 
applicable to the period of time since their effective date.  
VAOPGCPREC 3-2000.  See also VAOPGCPREC 7-2003.  

Under the old rating criteria, limitation of motion of the 
dorsal segment of the spine is rated as noncompensable when 
slight, and as 10 percent disabling when moderate or severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, an 
evaluation may be assigned with or without symptoms such as 
pain (regardless of whether it radiates), stiffness, or 
aching in the affected spinal area.  A 10 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees 
(the maximum combined range of motion being 240 degrees), or 
if there is either (1) muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, (2) vertebral body fracture with loss of 50 
percent or more of body height.  A 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour, e.g., scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted when 
forward flexion of the thoracolumbar spine is to 30 degrees 
or less; or, there is favorable ankylosis of the entire 
thoracolumbar spine.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis is when the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  Unfavorable ankylosis is when the entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of 
a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

For the purpose of rating arthritis, multiple involvement of 
the cervical, dorsal and lumbar vertebrae are considered 
groups of minor joints.  38 C.F.R. § 4.45(f).  Read together, 
Diagnostic Code 5003 and Section 4.59 thus state that painful 
motion of a major joint or a group of minor joints caused by 
degenerative (traumatic) arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion, 
entitled to a minimum 10 percent rating, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45. 

While it has not been shown that the veteran's thoracic spine 
disability equates to moderate or severe limitation of 
motion, his primary complaint, as can be seen in the VA 
outpatient records, is of pain and stiffness.  The appellant 
is competent to report his symptoms.  The Board is presented 
with involvement of an arthritic process affecting the 
thoracic spine and painful motion.  As residual physical 
findings are shown and with consideration of 38 C.F.R. §§ 4.5 
and 4.40, a compensable evaluation for disability due to 
arthritis of the thoracic segment of the spine is warranted.  
In reaching this conclusion, the Board notes that while the 
veteran is competent to report pain, these complaints of pain 
do not exceed the criteria for the current 10 percent rating.  
He has not identified any functional limitation that would 
warrant a higher rating under any applicable rating criteria.  
There is no objective evidence of excess fatigability, 
incoordination, instability, weakened movement, or other 
manifestations that might demonstrate additional functional 
impairment.  Rather, the functional limitations due to pain 
are assessed in assigning the appropriate percentage rating 
under the either the old or new criteria.  

In regard to hypertension, because the appellant's claim of 
entitlement to pension benefits was initiated before the 
rating criteria for evaluating cardiovascular disorders was 
changed on January 12, 1998, the Board will review the claim 
under both sets of criteria pertaining to hypertension 
(Diagnostic Code 7101) and hypertensive heart disease 
(Diagnostic Code 7007) in order to accord him evaluation 
under the set of criteria that is more favorable to him.  

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension) that was effective 
prior to January 12, 1998, (old criteria), a 60 percent 
evaluation is assigned when manifested by diastolic pressure 
predominantly 130 or more and severe symptoms.  For diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent evaluation is assigned.  If diastolic 
pressure is predominantly 110 or more with definite symptoms, 
a 20 percent evaluation is assigned.  When diastolic pressure 
is predominantly 100 or more, a 10 percent evaluation is 
assigned. (Note 1: For the 40 percent and 60 percent ratings, 
there should be careful attention to diagnosis and repeated 
blood pressure readings.) (Note 2: When continuous medication 
is shown necessary for control of hypertension with a history 
of diastolic blood pressure predominantly 100 or more, a 
minimum rating of 10 percent will be assigned.) 38 C.F.R. § 
4.104, Diagnostic Code 7101, effective prior to January 12, 
1998.

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension) that became 
effective January 12, 1998, (new criteria), a 60 percent 
evaluation is assigned when diastolic pressure is 
predominantly 130 or more.  When diastolic pressure is 
predominantly 120 or more, a 40 percent evaluation is 
assigned. A 20 percent evaluation is assigned when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 100 or more, or when systolic 
pressure is predominantly 160 or more, a 10 percent 
evaluation is assigned.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.

VA examination and treatment records show systolic readings 
ranging from 100-154 and diastolic readings ranging from 
78-106.  However, the VA examination and treatment records 
show that the hypertension is fairly well controlled with 
diastolic pressure predominantly below 100 and systolic 
pressure predominantly below 160.  Accordingly it is the 
judgment of the Board that the findings are consistent with 
the assignment of a noncompensable disability rating.  

The Board notes that the veteran has complained of right 
shoulder pain and VA X-rays have shown degenerative changes 
involving the right shoulder.  Although the RO did not rate 
this disability, the Board shall evaluate this disability.  

The Schedule for Rating Disabilities provides that malunion 
of the clavicle or scapula, or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. Part 4, Code 5203.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., in-service examination of March 1966) shows 
that the veteran is right-handed.  Consequently, for rating 
purposes, the right shoulder is the dominant extremity.

The veteran reported complaints of pain.  However, there was 
no reported evidence of nonunion with loose movement or 
dislocation.  As noted above, the functional limitations due 
to pain must be accounted for in the disability evaluation, 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  With 
objective demonstration of painful motion of the affected 
joint, a 10 percent rating and no higher is applied for the 
joint under Diagnostic Code 5203.  See 38 C.F.R. § 4.20.  

There are other diagnostic codes concerning other impairment 
of the right shoulder that provide for a higher rating, but 
the manifestations required for the assignment of a higher 
schedular rating are not shown.

In light of the above findings, it is evident that the 
veteran does not have a single disability that is totally 
disabling.  After using the combined rating schedule set 
forth at 38 C.F.R. § 4.25, the veteran's disabilities are not 
more than 20 percent disabling.  Therefore, the veteran does 
not objectively warrant a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 1502(a)(1); 
38 C.F.R. § 4.16.

The "subjective" standard for pension eligibility is also 
for consideration.  In this respect, 38 C.F.R. § 3.321(b)(2) 
provides that pension may be granted "where the evidence of 
record establishes that an applicant for pension who is 
basically eligible fails to meet the disability requirements 
based on the percentage standards of the rating schedule, but 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors."

The veteran contends that his disabilities collectively 
inhibit his ability to work.  However, it is not shown how 
the associated manifestations of these disorders would 
significantly impair him in his occupation in construction 
work or as a machinist.  The Board does not find that these 
manifestations are so debilitating as to cause total 
disability.  The veteran is not shown to require frequent 
hospitalization or an inordinate amount of medication or 
treatment for his disorders.  In addition, the record does 
not contain a medical opinion that relates that the veteran's 
employment is affected by any of the listed disorders.  The 
only medical opinion on point is the April 2001 VA 
examination, to the effect that his disabilities do not 
render him unemployable.  Furthermore, the disorders would 
not preclude many types of employment, which the veteran 
would otherwise be able to perform and maintain, given his 
age, education, and occupational experience.  Based on the 
foregoing, the Board concludes that the preponderance of the 
evidence does not show that the veteran's disabilities, when 
evaluated in association with his educational attainment, 
occupational background, and age, preclude all kinds of 
substantially gainful employment.  Accordingly, the veteran 
is not entitled to a permanent and total disability rating 
for pension purposes and his claim for that benefit is 
denied.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340(a), 3.341, 4.15, 4.16(a), 4.18.

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give "full consideration . 
. . to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effect of combinations of disability."  38 C.F.R. 
§ 4.15.  Furthermore, the Board must consider the effects of 
the veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).

The Board has found that service connection is not warranted 
for either hypertension or a stroke.  Therefore, the veteran 
is not currently service connected for any disability.  Under 
the current record, there is no legal basis by which the 
Board may grant a TDIU because service connection is not in 
effect for any disability.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 





ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cerebrovascular 
accident is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.

The claim for entitlement to TDIU is dismissed.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


